Dissenting Opinion by
Judge Wilkinson
I must respectfully dissent. As quoted by the majority, Section 2804(3) of the ordinance provides that the right to continue the non-conforming use is lost if the premises “becomes unoccupied or unused and remains unoccupied or is not used during any continuous period of twenty-four (24) months.” I do not see any issue of abandonment. The majority acknowledges that the property remained “unoccupied or unused as a social club for a continuous 2 year period.” That concludes the matter. I would affirm the order of the trial court.